                                          Case 3:18-cv-07393-JSC Document 112 Filed 08/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         THOMAS A. SHIELDS, et al.,
                                   7                                                         Case No. 3:18-cv-07393
                                                         Plaintiffs,
                                   8                                                         Case No. 3:18-cv-07394
                                                  v.
                                   9                                                         ORDER RE: PLAINTIFFS’
                                         FÉDÉRATION INTERNATIONAL DE                         ADMINISTRATIVE MOTION TO FILE
                                  10     NATATION,                                           UNDER SEAL

                                  11                     Defendant.                          Dkt. No. 156

                                  12     INTERNATIONAL SWIMMING
Northern District of California
 United States District Court




                                         LEAGUE
                                  13     LTD,
                                  14                     Plaintiff,
                                  15              v.
                                  16     FÉDÉRATION INTERNATIONAL DE
                                         NATATION,
                                  17
                                                         Defendant.
                                  18
                                              Plaintiffs move to file under seal excerpts of their Joint Letter Brief Regarding FINA
                                  19
                                       Custodians (“Letter Brief”) that reference documents obtained from Defendant through discovery,
                                  20
                                       and that Defendant designated as “confidential” under the parties’ stipulated Protective Order.
                                  21
                                       Plaintiffs submit the declaration of counsel Joshua W. Malone, who attests that Plaintiffs were
                                  22
                                       required to file the material under seal pursuant to Paragraph 13.3 of the Protective Order. (Dkt.
                                  23
                                       No. 156-1 at ¶ 4).
                                  24
                                              Under the Local Rules of this District, where a party seeks to file under seal any material
                                  25
                                       designated as confidential by another party, the submitting party must file a motion for a sealing
                                  26
                                       order. See Civil L.R. 79-5(d)-(e). “Within 4 days of the filing of the Administrative Motion to
                                  27
                                       File Under Seal, the Designating Party must file a declaration . . . establishing that all of the
                                  28
                                          Case 3:18-cv-07393-JSC Document 112 Filed 08/21/20 Page 2 of 2




                                   1   designated information is sealable.” Id. at 79-5(e)(1). “If the Designating Party does not file a

                                   2   responsive declaration as required by subsection 79-5(e)(1) and the Administrative Motion to File

                                   3   Under Seal is denied, the Submitting Party may file the document in the public record no earlier

                                   4   than 4 days, and no later than 10 days, after the motion is denied.” Id. at 79-5(e)(2).

                                   5          To date, the designating party has not filed a responsive declaration to the above-

                                   6   referenced motion. Having considered the submission of the parties and for the reasons stated

                                   7   above, the Court DENIES Plaintiffs’ administrative motion to seal.

                                   8          IT IS SO ORDERED.

                                   9   Dated: August 21, 2020

                                  10                                                    ______________________________________
                                                                                        JACQUELINE SCOTT CORLEY
                                  11                                                    United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
